Citation Nr: 1418784	
Decision Date: 04/28/14    Archive Date: 05/06/14

DOCKET NO.  09-19 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased schedular rating in excess of 10 percent for the service-connected spondylolisthesis with herniated nucleus pulpous, L5-S1 prior to September 7, 2013. 

2.  Entitlement to an increased schedular rating in excess of 20 percent for the service-connected spondylolisthesis with herniated nucleus pulpous, L5-S1 since September 7, 2013. 

3.  Entitlement to a rating in excess of 10 percent for the service-connected radiculopathy of the left lower extremity. 

4.  Entitlement to a rating in excess of 10 percent for the service-connected voiding dysfunction. 

5.  Entitlement to a compensable rating for the service-connected erectile dysfunction.

6.  Entitlement to a higher rating for special monthly compensation (SMC) based on loss of use of a creative organ. 

7.  Entitlement to higher ratings in excess of 10 percent and 20 percent for the service-connected spondylolisthesis with herniated nucleus pulpous, L5-S1 on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to December 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In the rating decision, the RO continued a 10 percent disability rating for spondylolisthesis with herniated nucleus pulpous, L5-S1 and continued a noncompensable rating for bipartite sesamoids with sesamoidits of the right foot.  In July 2007 the RO then continued the 10 percent rating for the service-connected spondylolisthesis with herniated nucleus pulpous, L5-S1.  While the Veteran filed a notice of disagreement (NOD) in August 2007 he only discussed his service-connected spondylolisthesis with herniated nucleus pulpous; since the Veteran never filed an NOD or a substantive appeal for his service-connected bipartite sesamoids with sesamoidits of the right foot that issue is not before the Board. 

In May 2013 the Veteran testified before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the Veteran's claims file.  

In June 2013 the Board remanded the issue of entitlement to an increased rating in excess of 10 percent for the service-connected spondylolisthesis with herniated nucleus pulpous, L5-S1 for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

In February 2014 the RO granted the Veteran a higher rating of 20 percent for his service-connected spondylolisthesis with herniated nucleus pulpous, L5-S1 effective September 7, 2013.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the current ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).  In addition, in a March 2014 statement the Veteran stated that his 20 percent should go back to the date of his claim. 

In February 2014 the RO also granted the Veteran service connection for radiculopathy of the left lower extremity with an initial 10 percent disability rating, service connection for voiding dysfunction with an initial rating of 10 percent, service connection for erectile dysfunction with a noncompensable rating, and SMC based on the loss of use of a creative organ; all effective September 7, 2013. While the Veteran did not appeal the February 2014 rating decision, such issues are part and parcel of his claim of entitlement to an increased rating for his spondylolisthesis with herniated nucleus pulpous, L5-S1 as the rating criteria governing the evaluation of such disabilities specifically indicate that that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2013).  

This appeal was processed using the Veterans Benefit Management System (VBMS) paperless, electronic claims processing system.  In addition to the VBMS file, there is also an electronic (Virtual VA) paperless claims file.  The documents contained therein are either duplicative of the evidence in the VBMS file or are irrelevant to the issues on appeal.

The issues of higher ratings for the service-connected spondylolisthesis with herniated nucleus pulpous, L5-S1 on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b) (1), and entitlement to a TDIU rating are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 7, 2013, the Veteran's spondylolisthesis with herniated nucleus pulpous is not manifested by range of motion between 30 degrees and 60 degrees, combined range of motion less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor is it manifested by intervertebral disc syndrome. 

2.  Since September 7, 2013, the Veteran's spondylolisthesis with herniated nucleus pulpous is not manifested by limitation of flexion to 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or incapacitating episodes that lasted more than 4 weeks but less than 6 weeks in the past 12 months.      

3.  Since February 13, 2006, the Veteran's radiculopathy of the left lower extremity is manifested by mild incomplete paralysis; it is not manifested by moderate incomplete paralysis.  

4.  Since March 11, 2009, the Veteran's voiding dysfunction is manifested by daytime voiding interval less than one hour; it is not manifested by requiring the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.

6.  Since March 11, 2009, the Veteran's diagnosis of erectile dysfunction is not manifested by both a deformity of the penis and loss of erectile power.

7.  Since March 11, 2009, the Veteran has loss of use of a creative organ due to his erectile dysfunction. 

8.  The Veteran is in receipt of the maximum level of SMC for loss of use of a creative organ.


CONCLUSIONS OF LAW

1.  Prior to September 7, 2013, the criteria for an increased rating in excess of 10 percent for the service-connected spondylolisthesis with herniated nucleus pulpous, L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

2.  Since September 7, 2013, the criteria for an increased rating in excess of 20 percent for the service-connected spondylolisthesis with herniated nucleus pulpous, L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.      §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2013).

3.  Since February 13, 2006, the criteria for a separate rating of 10 percent, but not higher, for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2013).

4.  Since March 11, 2009, the criteria for a 40 percent rating, but not higher, for the service-connected voiding dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.115a, 4.115b including Diagnostic Code 7515 (2013).

5.  Since March 11, 2009, the criteria for the assignment of a noncompensable rating, but not higher, for the service-connected erectile dysfunction have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a including Diagnostic Code 7522 (2013).

6.  Since March 11, 2009, the criteria for entitlement to SMC based on loss of use of a creative organ have been met. 3 8 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) (2013).

7.  The Veteran is in receipt of the maximum level of SMC for loss of use of creative organ. 38 U.S.C.A. § 1114(k) (West 2002); 38 C.F.R. §§ 3.102, 3.350(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The Veteran should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, legally adequate notice was provided to the Veteran in correspondences in November 2006 and June 2013.  These letters detailed the elements of an increased rating claim, described the evidence and information necessary to substantiate the claim, and set forth the respective responsibilities of VA and the Veteran in obtaining such.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (hereinafter Court) held that, upon receipt of an application for service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In this case, the RO informed the Veteran of the disability rating and effective dates in the November 2006, February 2009, and June 2013 letters. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished with respect to the issues decided here, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained private treatment records and VA treatment records.  The RO also afforded the Veteran VA examinations in December 2006, March 2009, and September 2013.  The Board finds that these VA examinations are adequate since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

In June 2013 the Board remanded the issue of entitlement to an increased rating for spondylolisthesis with herniated nucleus pulpous in order to obtain the Veteran's VA treatment records, any relevant employment records from the US Air Force at Robins Air Force Base, private treatment records to include treatment records from Dr. W and Petroleum Helicopter, to afford the Veteran a new VA examination, and to readjudicate the Veteran's claim in a supplemental statement of the case (SSOC).   The Veteran's VA treatment records were associated with the Veteran's claims file and in October 2013 the Gainesville VA Medical Center (VAMC) stated that they did not have any of the records that were requested.  In regards to the records from the US Air Force, Robins Air Force Base, in June 2013 a letter was submitted from the US Air Force about the type of leave he can take for his disabilities.  In June 2013 the AMC also requested records from Robins Air Force Base and in a July 2013 Report of Contact a representative from Robins Air Force Base stated that they needed a signed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, though the VA was a federal agency.  In July 2013 the AMC sent the Veteran a letter requesting a signed VA Form 21-4142, the Veteran sent it back in August 2013.  In August 2013 the AMC sent the signed authorization form to Robins Air Force Base but it was returned to the AMC in August 2013 as undeliverable.  In October 2013 the AMC sent the Veteran a letter stating that the records could not be obtained from Robins Air Force Base and asked for his assistance.  In January 2014, the AMC once again sent the authorization form to Robins Air Force Base but it was returned in February 2014.   The Board finds that in regards to the issues herein decided, the VA's duty to assist has been completed because a statement about his employment was sent in June 2013, the AMC made numerous attempts to obtain records, and notified the Veteran that the records could not be obtained and he did not send any more information; in February 2014 he stated that there was no more evidence and his claims file should be sent back to the Board.  In addition, duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  The Board notes that the Veteran's claim for an extraschedular rating for his service-connected spondylolisthesis with herniated nucleus pulpous and a TDIU rating are herein below remanded for further development, therefore, if there are any outstanding records from Robins Air Force Base pertinent to those issues, they can be obtained then.  

The June 2013 remand also directed the AMC to obtain private records, including treatment records from Dr. W. and records of examination from Petroleum Helicopter.  In June 2013 the AMC sent the Veteran a letter requesting information for any outstanding private treatment records and enclosed VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs.  The Veteran sent the Authorization Forms in June 2013; in August 2013 and September 2013 private treatment records, including from Dr. W., were received.  In an August 2013 letter the Veteran stated that there were no records from Petroleum Helicopter because their records were purged after 10 years; the AMC still contacted Petroleum Helicopter in October 2013 and they stated in November 2013 that they needed more information about the transportation provided; in February 2014 the Veteran stated that he was not transported by Petroleum Helicopter but was employed by them.  In October 2013 the AMC contacted the Veteran and stated that the records could not be obtained from Petroleum Helicopter.  The Veteran only responded that he was not transported by them and also, in February 2014, that his claims could be sent back to the Board.  The Board finds that though the records could not be directly obtained from Petroleum Helicopters that the duty to assist has been fulfilled because in August 2013 the Veteran stated that there were no outstanding records due to the passage of time.  Remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, the Veteran was afforded a new VA examination in September 2013, discussed above, and the Veteran's claim was readjudicated in the February 2014 SSOC and February 2014 rating decision.  Thus, as the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Additionally, in May 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2012). 

Here, during the May 2013 hearing, the undersigned Veterans Law Judge discussed the issue on appeal and what was required to grant the benefit sought.  Also, information was solicited regarding the nature and severity of the Veteran's spondylolisthesis with herniated nucleus pulpous.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  In addition, the Board remanded in June 2013 in order to obtain a new VA examination and any outstanding treatment records.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record. 

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional outstanding evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Under these circumstances, the Board finds that the Veteran is not prejudiced by the Board proceeding, at this juncture, with an appellate decision on the claims herein decided.




II. Analysis

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity. 38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath, 1 Vet. App. at 594.  When an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

The February 2007 rating decision continued the Veteran's 10 percent disability rating for his service-connected spondylolisthesis with herniated nucleus pulpous; this was then continued by the July 2007 rating decision.  The February 2014 rating decision granted the Veteran an increased rating of 20 percent, effective September 7, 2013.   In February 2014 the RO also granted the Veteran service connection for radiculopathy of the left lower extremity with an initial 10 percent disability rating, service connection for voiding dysfunction with an initial rating of 10 percent, service connection for erectile dysfunction with a noncompensable rating, and SMC based on the loss of use of a creative organ; all effective September 7, 2013.  These issues are part and parcel of his claim of entitlement to an increased rating for his spondylolisthesis with herniated nucleus pulpous.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2013).  

The Veteran's VA treatment notes include an April 2002 notation of left leg pain but he was negative for any neurological issues.  In June 2002 he had no neurological symptoms, numbness, or urgency but he did have a positive straight leg test.  

At the Veteran's December 2006 VA examination he reported pain that radiated down his left leg since his discharge from military service.  His back was stiff in the early morning.  His pain level was a 5 out of 10 daily and a 9 out of 10 when it flared; it flared about seven times a day and it was a sharp pain that lasted for one minute.  His pain increased when he either laid on his stomach, stood still, or sat for more than 30 minutes; he reported that he slept in a recliner when his back hurt him.   He had no incapacitating episodes over the past 12 months.  

On examination the Veteran had a slow, steady gait and good posture; his curvature was normal and he was tender to percussion.  His range of motion for flexion was to 90 degrees with pain at 90 degrees, extension was to 30 degrees with pain at 30 degrees, his lateral flexion was to 30 degrees bilaterally with pain at 30 degrees, and his lateral rotation bilaterally was to 30 degrees with pain at 30 degrees.   While there was pain with range of motion and after repetition of motion there was no evidence of weakness, lack of endurance, fatigue, or incoordination. 

The Veteran was afforded a VA examination in March 2009.  He described the pain as moderate, 5 out of 10, and an 8 or 9 out 10 with a flare-up; it flared at least twice a day.  He treated his back pain with Tylenol as needed.   Laying down on a flat surface for two minutes increased his pain and his pain was relieved by a soft bed, change of posture, and medication.  He had no episodes of incapacitation or additional functional limitations.  There was no radiation. 

On examination the Veteran was tender to percussion.  His range of motion for flexion was to 90 degrees with pain at 60 degrees, extension was to 30 degrees with pain at 30 degrees, lateral flexion bilaterally was to 30 degrees with pain at 30 degrees, and lateral rotation bilaterally was to 30 degrees with pain at 30 degrees; after repetitive motion, there was increased pain, weakness, lack of endurance, fatigue, and incoordination.   His Lasegue test was negative bilaterally and no neurological deficit was noted in the dermatomal segment from L1 to S3.  He was diagnosed with L5 spondylosis with degenerative disk disease and it was noted that the level of his disability was mild.  

An April 2009 VA treatment note indicated that sometimes the Veteran's back pain radiated down to his left thigh.  

In May 2012 the Veteran's private physician stated that the Veteran had significant pain in his lumbar spine; also the pain radiated down both of his legs.  The pain limited his ability to stand or sit for more than five minutes.  He was unable to bend 
at the waist, twist, or lift.  His back pain prevented him from working at times.  

In June 2013 the Veteran's private physician stated that he evaluated him for pain, numbness, and weakness in his left leg; especially from the knee to the calf.  In mid-May he had excruciating severe low back pain when he bent over.  He noted that he felt that his left leg dragged at times.   Since the onset of the discomfort his symptoms had improved.  He had an abnormal EMG/nerve conduction velocity study of the left lower extremity.  

In August 2013 the Veteran's private physician stated that he has been seeing the Veteran since January 2012 and that his back had increased in severity since his in-service injury.  He currently had left lower extremity radiculopathy.  He could not bend or twist without pain; the pain limited his ability to stand or sit for more than five minutes.  

The Veteran was afforded a VA examination in September 2013.  It was noted that "Last C&P 2009. Since 2009" his problems with urgency (in times of severe back pain) and erectile dysfunction increased.  He described chronic pain with his left leg and left lower back and radiation to the left lower extremity, only to the toes.  It was aggravated by standing for more than 5 minutes, sitting without a back rest for more than 5 min, stairs, or lifting over 40 pounds with a back brace on.  He had some difficulty with lying flat so he slept with a pillow and on his side.  He used Motrin daily, a muscle relaxer as needed, and hydrocodone a few times a month for pain.  He reported one week of bed rest in the past year.  

On examination the Veteran's range of motion for flexion was to 90 degrees with pain at 45 degrees, extension was to 20 degrees with pain at 5 degrees, lateral flexion bilaterally was to 30 degrees or greater with pain at 15 degrees, and lateral rotation bilaterally was to 30 degrees or greater with no evidence of pain on the right side and pain at 30 degrees or greater on the left side.  After repetitive testing the Veteran had additional limitations in range of motion, functional loss, and functional impairment; this was manifested by less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.   He had localized tenderness or pain to palpation, guarding or muscle spasm that resulted in abnormal gait.  

The Veteran's sensory examination revealed decreased sensation to light touch in the left lower leg/ankle and foot/toes.  He had constant pain and numbness that was mild in the left lower extremity.  The only nerve root that was involved was the left sciatic nerve and it was noted to be mild in severity.  All examinations for his right leg were found to be normal.  His other neurological abnormalities were noted to be urinary urgency and erectile dysfunction.  His intervertebral disc syndrome was manifested by incapacitating episodes of at least 1 week but less than 2 weeks over the past 12 months.  

The VA examiner stated that the Veteran did not have renal dysfunction, urolithiasis, a history of recurrent symptomatic urinary tract or kidney infections, kidney transplant or removal, tumors or neoplasms, or a benign or malignant neoplasm or metastases related to any of these diagnoses.   It was noted that the Veteran's urgency of urination is related to his pain onset and being able to get to the bathroom in a timely manner and that there was no nerve dysfunction related to his bladder from his lumbar spine. The Veteran was noted to have a voiding dysfunction, the etiology was urgency of urination with severe back pain.  The voiding dysfunction caused urine leakage that required the Veteran to wear a pad a few times per month when his back pain was worse; this was usually one to two days per month and there was no change.  His voiding dysfunction did not require the use of an appliance.  It did cause an increase in urinary frequency by daytime voiding interval less than one hour and two times for nighttime awakening to void.  His voiding dysfunction did not cause signs or symptoms of obstructed voiding.  He did not have a history of recurrent symptomatic urinary tract or kidney infections.  

The Veteran was able to achieve an erection sufficient for penetration and ejaculation without medication.  He did have retrograde ejaculation but it was related to his benign prostatic hypertrophy.  On examination the Veteran's penis, testes, and epididymis were normal.  

The Veteran testified that during that year he had already taken 30 days off of work.  He stated that he could walk okay, he could not twist, and he could bend over but he could not tie his shoes without putting his leg up.  He also testified that he had pain down his left leg, bladder problems, and involuntary incontinence; he did not have any bowel incontinence.  He was currently working; he testified that he previously lost a job at Petroleum Helicopters because of his back.  In addition, to the Veteran's statements, there are numerous buddy statements made by his family, friends, and coworkers.  It was stated by his brother and sister that he had a lack of mobility.  Two of his current coworkers stated that the Veteran had to take a lot of time off of work due to his back; one coworker stated that the Veteran was helped with the physical aspects of their assignments.  His wife stated that he threw his back out trying to pack a suitcase and was then bedridden.  

Spondylolisthesis with Herniated Nucleus Pulpous

As noted above, the February 2007 rating decision continued the Veteran's 10 percent disability rating for his service-connected spondylolisthesis with herniated nucleus pulpous and the February 2014 rating decision granted the Veteran an increased rating of 20 percent, effective September 7, 2013.  The Veteran's 10 and 20 percent disability ratings are granted under 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

The Board notes that rating criteria for evaluating the spine has been revised, the former criteria was in effect through September 22, 2002 and then were revised beginning on September 23, 2002.  Effective September 26, 2003, the diagnostic codes were renumbered and criteria for evaluating disorders of the spine were substantially revised.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  VA General Counsel found that an amended version shall apply only to periods from and after the effective date of the amendment.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, the prior version(s) shall apply to periods preceding the amendment but may also apply after the effective date of the amendment if more favorable to the claimant.  VAOGCPREC 3-2000 (Apr. 10, 2000) (see also 38 U.S.C.A. § 5110(g) (a liberalizing law shall not be earlier than the effective date thereof)).  See, too, 38 C.F.R. § 3.114 and Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Since the Veteran filed his claim for an increased rating in February 2006 only the newest rating criteria is applicable.

Under Diagnostic Codes 5237 a 10 percent evaluation is in order for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Prior to September 7, 2013

As noted above, prior to September 7, 2013, the Veteran's spondylolisthesis with herniated nucleus pulpous is rated as 10 percent disabling.  After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against an increased rating prior to September 7, 2013. 

Under Diagnostic Code 5237, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine not greater than 120 degrees.  However, at the December 2006 VA examination the Veteran's range of motion for flexion was to 90 degrees with  pain at 90 degrees and at the March 2009 VA examination his range of motion was to 90 degrees with pain at 60 degrees. Thus, his range of motion is between 60 and 90 degrees.  In addition, the Veteran's range of motion for extension, bilateral lateral flexion, and bilateral lateral rotation were all normal.  The Board notes that the Veteran's private physician stated in May 2012 that the Veteran was unable to bend at the waist, twist, or lift and in August 2013 he stated that the Veteran could not bend or twist without pain; however, he did not indicate the actual degrees of the Veteran's range of motion.  In addition only one incident, May 2013, was noted to have caused the Veteran severe excruciating low back pain.  Therefore, there is no evidence that the Veteran warrants a higher rating on the basis of range of motion.  

A 20 percent rating is also warranted when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  However, at both the December 2006 and March 2009 VA examinations the Veteran's gait was normal and there is no evidence of abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore, the Board finds that prior to September 7, 2013, the Veteran's spondylolisthesis with herniated nucleus pulpous does not warrant an increased rating in excess of 10 percent. 

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that that resulted in a higher limitation of motion.   At the December 2006 VA examination there was no evidence of weakness, lack of endurance, fatigue, or incoordination.  While the Veteran did have increased pain, weakness, lack of endurance, and fatigue at the March 2009 VA examination his range of motion decreased only to 60 degrees from normal, 90 degrees, and it was specifically noted that he had no additional functional limitations.  In addition, though the private physician stated in August 2013 that the Veteran could not bend or twist without pain he did not discuss the actual effects of the Veteran's range of motion in actual degrees and the functional limitations.   Thus, the Board finds that the currently-assigned 10 percent rating contemplates any disability due to pain on limitation of motion.   

Though the Veteran has a diagnosis of intervertebral disc syndrome at the September 2013 VA examination there is no evidence of a diagnosis of intervertebral disc syndrome prior to September 7, 2013; it was specifically stated at the March 2009 VA examination that he did not have a diagnosis of intervertebral disc syndrome.  Though the Veteran's wife stated that he threw out his back and was bedridden there is no evidence of a diagnosis of intervertebral disc syndrome or physician prescribed bed rest; nor is there evidence of any incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period during the appeal period.  38 C.F.R. § 4.71a Diagnostic Code 5243.  Thus, the Board also finds that a higher rating is not warranted under the criteria for intervertebral disc syndrome. 

With respect to neurologic abnormalities pursuant to Note (1) of the General Rating Formula, the Board notes that he is already in receipt of a separate ratings based on neurological symptoms for his left lower extremity radiculopathy, lower extremity radiculopathy, voiding dysfunction, erectile dysfunction, and SMC for loss of use of a creative organ, and they will be discussed in further detail below.  Additionally, the Board finds that there are no other neurological impairments associated with the Veteran's back disability.  Though the May 2012 private statement mentioned both legs, the Veteran testified that it was only the left leg, and there is no other medical evidence of radiculopathy or pain of the right leg.  Therefore, the Board finds that separate ratings for neurological impairment other than the previously awarded rating for radiculopathy of the left lower extremity, voiding dysfunction, erectile dysfunction, and SMC for loss of use of a creative organ, are not warranted. 

As a final point, the Board notes that, the oral and written assertions of the Veteran, his representative, and friends/family/coworkers have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher schedular rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's spondylolisthesis with herniated nucleus pulpous.  See 38 C.F.R. § 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board has fully considered the statements regarding his symptomatology; however, as indicated above, competent, persuasive evidence indicates that the Veteran's spondylolisthesis with herniated nucleus pulpous warrants no more than the 10 percent rating prior to September 7, 2013. 

In sum, prior to September 7, 2013, the Veteran's spondylolisthesis with herniated nucleus pulpous is not manifested by range of motion between 30 degrees and 60 degrees, combined range of motion less than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; nor is it manifested by intervertebral disc syndrome.  Therefore, prior to September 7, 2013, an increased rating in excess of 10 percent for the service-connected spondylolisthesis with herniated nucleus pulpous is not warranted. 

Since September 7, 2013

By the way of the February 2014 rating decision, the Veteran is currently rated as 20 percent disabling for his service-connected spondylolisthesis with herniated nucleus pulpous since September 7, 2013.  After a careful review of the Veteran's claims file the Board finds that an increased rating in excess of 20 percent is not warranted.  

In order for the Veteran to warrant a higher rating forward flexion of the thoracolumbar spine must be limited to 30 degrees or less or there must be favorable ankylosis of the entire thoracolumbar spine.  However, the Veteran's range of motion for flexion was 90 degrees, with pain at 45 degrees, at the September 2013 VA examination.  Thus, there is no evidence of range of motion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

With regard to giving proper consideration to the effects of pain and other symptoms in assigning a disability rating per DeLuca and Mitchell, supra, the reports from the examinations and treatment records document consideration of these principles and there is no indication that increased compensation would be warranted under these principles as such factors do not result in additional functional loss that that resulted in a higher limitation of motion for an increased rating.   Thus, the Board finds that the currently-assigned 20 percent rating contemplates any disability due to pain on limitation of motion.   

Moreover, since the Veteran had range of motion for flexion anywhere from 45 degrees to 90 degrees he, by definition, does not suffer from lumbar ankylosis.  Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Thus, the Board finds that there is no evidence in the Veteran's VA treatment records, private treatment records, and VA examinations that his spondylolisthesis with herniated nucleus pulpous meets the criteria for the next higher disability rating.  

Though the Veteran has a diagnosis of intervertebral disc syndrome at the September 2013 VA examination a higher rating is not warranted under the criteria for intervertebral disc syndrome as there has been no evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period; instead it was noted that the Veteran's incapacitating episodes were a total duration of at least 1 week but less than 2 weeks during a 12 month period.  38 C.F.R. § 4.71a Diagnostic Code 5243.  Accordingly, since September 7, 2013, the Veteran does not warrant a higher rating under any Diagnostic Code for rating back disorders.  

With respect to neurologic abnormalities pursuant to Note (1) of the General Rating Formula, since September 7, 2013, the Veteran is already in receipt of separate ratings based on neurological symptoms for his left lower extremity radiculopathy, voiding dysfunction, erectile dysfunction, and SMC for loss of use of a creative organ, which will all be discussed in further detail below.  Additionally, the Board finds that there are no other neurological impairments associated with the Veteran's back disability since September 7, 2013.  It was specifically stated at the September 2013 VA examination that the Veteran did not have any neurological symptoms related to his right lower extremity.  Thus, the Board finds that there is no evidence of radiculopathy of the right lower extremity prior to September 7, 2013.  Therefore, the Board finds that separate ratings for neurological impairment other than the previously awarded rating for radiculopathy of the left lower extremity, voiding dysfunction, erectile dysfunction, and SMC for loss of use of a creative organ, are not warranted. 

As a final point, the Board notes that, the oral and written assertions of the Veteran, his representative, and family/friends/coworkers have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher schedular rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's spondylolisthesis with herniated nucleus pulpous.  See 38 C.F.R. § 3.159(a)(1)  (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  See also Bostain v. West, 11 Vet. App. 124, 127 (1998).  The Board has fully considered the statements from the Veteran regarding his symptomatology; however, as indicated above, competent, persuasive evidence indicates that the Veteran's spondylolisthesis with herniated nucleus pulpous warrants no more than the 20 percent rating since September 7, 2013. 

In sum, the Board finds that since September 7, 2013, the Veteran's spondylolisthesis with herniated nucleus pulpous is manifested by range of motion for forward flexion to 60 degrees and not to 30 degrees or less; in addition there is no evidence of a diagnosis of intervertebral disc syndrome nor is there a manifestation of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during a 12 month period.  Therefore, the Board finds that since September 7, 2013, the Board does not warrant an increased rating in excess of 20 percent for his service-connected spondylolisthesis with herniated nucleus pulpous.  


Radiculopathy of the Left Lower Extremity

As noted above, the February 2014 rating decision granted the Veteran service connection for radiculopathy of the left leg secondary to his service-connected spondylolisthesis with herniated nucleus pulpous.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2013).  Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, he was granted a 10 percent disability rating effective September 7, 2013.  After a careful review of the Veteran's claims file the Board finds that the Veteran's radiculopathy of the left lower extremity warrants a 10 percent disability rating, but not higher, effective the date of the Veteran's claim, February 13, 2006.
 
The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.   

Diagnostic Code 8520 provides that mild incomplete paralysis of the sciatic nerve is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

At the December 2006 VA examination the Veteran reported that he had pain that radiated down his left leg since his discharge from military service.  While the March 2009 VA examiner stated that there was no radiation of pain, radiation of pain was noted a month later in April 2009; it was further noted in May 2012, June 2013, August 2013, and September 2013.  Therefore, the Board finds that radiculopathy of the left lower extremity has been demonstrated since the date of the Veteran's claim, February 13, 2006.  In addition, the Veteran's radiculopathy of the left lower extremity has only been described as mild; while the private and VA examiners stated that the Veteran had pain down the left leg, the actual severity was only described at the September 2013 VA examination.  Thus, there is no evidence of moderate incomplete paralysis for a higher rating. 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Veteran is currently working and he testified that he lost days of work due to his service-connected spondylolisthesis with herniated nucleus pulpous; there is no indication, including the Veteran's own statements, that his radiculopathy of the left lower extremity interferes with his employment or other activities of daily living.  In addition, there are no additional symptoms associated with his radiculopathy of the left lower extremity that are not contemplated by the 10 percent disability rating.  Hence, the established schedular criteria is not inadequate.  Additionally, the Board finds that there is no evidence that the Veteran's radiculopathy of the left lower extremity is manifested by frequent periods of hospitalization or that the rating schedule has been rendered impractical at this point.  Therefore, an extraschedular rating is not warranted. 

The Board finds that the Veteran's radiculopathy of the left lower extremity is manifested by mild incomplete paralysis; therefore, a rating of 10 percent, but not higher, is warranted effective February 13, 2006. 

Voiding Dysfunction

As noted above, the February 2014 rating decision granted the Veteran service connection for voiding dysfunction secondary to his service-connected spondylolisthesis with herniated nucleus pulpous.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2013).  Under 38 C.F.R. § 4.115a and § 4.115b, Diagnostic Code 7515, he was granted a 10 percent disability rating effective September 7, 2013.  After a careful review of the Veteran's claims file the Board finds that the Veteran's voiding dysfunction warrants a 40 percent disability rating, but not higher, effective March 11, 2009.

The Veteran is currently rated as 10 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7515, which states that the bladder symptoms interfering with function should be rated as voiding dysfunction. 

For voiding dysfunction, a 20 percent disability rating is warranted when the disability requires wearing of absorbent materials which must be changed less than two times per day.  A 40 percent disability is warranted when the disability requires wearing of absorbent materials which must be changed two to four times per day.  A 60 percent disability rating is warranted when the disability requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  38 C.F.R. § 4.115a (2013).

For urinary frequency, a 20 percent disability rating is warranted for daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 40 percent disability rating is warranted for daytime voiding interval less than one hour or; awakening to void five or more times per night. There is no higher rating available for urinary frequency.  38 C.F.R. § 4.115a (2013).

For obstructed voiding, a 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization.  There is no higher rating available for obstructed voiding.  38 C.F.R. § 4.115a (2013).

As detailed below, the Board finds that the Veteran's voiding dysfunction is predominantly manifested by urinary frequency.  In order to ensure that the Veteran's disability is rated according to the predominant manifestations of dysfunction, and to ensure that the Veteran is awarded the highest rating available that accurately captures the symptoms of his bladder impairment secondary to his spondylolisthesis and mild herniated nucleus pulpous, the Board finds the Veteran's disability is more properly rated under urinary incontinence.

The Board finds that while there was no mention of any bladder impairment secondary to his spondylolisthesis with herniated nucleus pulpous in the private treatment notes and at the December 2006 and March 2009 VA examinations, the September 2013 VA examiner stated that the Veteran's problems with urgency have increased since the March 2009 VA examination and she did not give an exact date of onset.  Therefore, the Board observes that in the September 2013 examination report, the VA examiner indicated that the findings contained therein covered the period since the last examination.  The Board understands this time frame to mean either subsequent to or counting from the March 10, 2009, VA examination. Because the September 2013 VA examiner indicated that the Veteran may have begun to experience symptoms of his voiding dysfunction as of the day following the March 10, 2009, VA examination; and because the September 2013 VA evaluation results were the factual predicate that established entitlement to a separate rating for voiding dysfunction, the Board resolves all reasonable doubt in the Veteran's favor and thus determines that based on the facts found a separate rating for voiding dysfunction could have occurred on March 11, 2009, in light of the opinions indicated by the VA examiner in September 2013.   Therefore, by granting the Veteran the benefit of the doubt, the Board finds that the effective date for his voiding dysfunction is March 11, 2009, the day after the March 2009 VA examination.   

After a careful review of the Veteran's claims file the Board finds that the Veteran's voiding dysfunction warrants a 40 percent disability rating since the September 2013 VA examination report indicated that his daytime voiding interval was less than one hour.  However, the Veteran does not warrant a higher rating since there is no evidence that he requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  There is no evidence that any symptomatology associated with the Veteran's voiding dysfunction is not contemplated by the now assigned 40 percent disability rating; hence, the established schedular criteria is not inadequate.  Additionally, the Board finds that there is no evidence that the Veteran's voiding dysfunction is manifested by frequent periods of hospitalization or that the rating schedule has been rendered impractical at this point.  Therefore, an extraschedular rating is not warranted. 

In sum, the Veteran's voiding dysfunction is manifested by a daytime voiding interval less than one hour.  Thus, a rating of 40 percent is effective since March 11, 2009. 

Erectile Dysfunction

As noted above, the February 2014 rating decision granted the Veteran service connection for erectile dysfunction secondary to his service-connected spondylolisthesis with herniated nucleus pulpous.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating formula for Diseases and Injuries of the Spine (2013).  Under 38 C.F.R. § 4.115b, Diagnostic Code 7522, he was granted a noncompensable rating effective September 7, 2013.  However, after a careful review of the Veteran's claims file the Board finds that the Veteran's erectile dysfunction warrants a noncompensable rating effective March 11, 2009. 

Under Diagnostic Code 7522 a person is granted a 20 percent disability rating for penis deformity with loss of erectile power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.

The Board finds that the Veteran does not warrant a compensable rating since the only examination of the Veteran's penis was at the September 2013 VA examination and it was stated that the Veteran's penis was normal on examination, as was his testes and dermatitis.  In addition, he was able to achieve an erection sufficient for penetration and ejaculation without medication.  Therefore, there is no evidence that it is manifested by penis deformity with loss of erectile power.  

While the Board finds that the Veteran does not warrant a higher rating for his erectile dysfunction he does warrant an effective date of March 11, 2009.  The Board finds that while there was no mention of erectile dysfunction secondary to his spondylolisthesis with herniated nucleus pulpous in the private treatment notes and at the December 2006 and March 2009 VA examinations, the September 2013 VA examiner stated that the Veteran's problems with erectile dysfunction have increased since the March 2009 VA examination and she did not give an exact date of onset.  Therefore, the Board observes that in the September 2013 examination report, the VA examiner indicated that the findings contained therein covered the period since the last examination.  The Board understands this time frame to mean either subsequent to or counting from the March 10, 2009, VA examination. Because the September 2013 VA examiner indicated that the Veteran may have begun to experience symptoms of erectile dysfunction as of the day following the March 10, 2009, VA examination; and because the September 2013 VA evaluation results were the factual predicate that established entitlement to a separate rating for erectile dysfunction, the Board resolves all reasonable doubt in the Veteran's favor and thus determines that based on the facts found a separate rating for erectile dysfunction could have occurred on March 11, 2009, in light of the opinions indicated by the VA examiner in September 2013.   Therefore, by granting the Veteran the benefit of the doubt, the Board finds that the effective date for his erectile dysfunction is March 11, 2009, the day after the March 2009 VA examination.   

As noted above, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. There is no evidence that the Veteran's erectile dysfunction is manifested by symptoms that are not contemplated by the rating schedule; hence, the established schedular criteria is not inadequate.  In addition, the Board notes that the Veteran is in receipt of SMC based upon his erectile dysfunction.  Additionally, the Board finds that there is no evidence that the Veteran's erectile dysfunction is manifested by frequent periods of hospitalization or that the rating schedule has been rendered impractical at this point.  Thus, an extraschedular rating is not warranted. 

In sum, the Veteran's erectile dysfunction is not manifested by penis deformity with loss of erectile power; thus, it does not warrant a compensable rating.  However, the Board finds that a compensable rating is warranted effective March 11, 2009. 

SMC Based on Loss of Use of a Creative Organ

As noted above, the February 2014 rating decision granted the Veteran service connection for erectile dysfunction and then SMC based on the loss of use of a creative organ, effective September 7, 2013; the rating schedule provides that erectile dysfunction should be reviewed for entitlement to special monthly compensation under 38 C.F.R. § 3.350.  Therefore, in light of the award of service connection for erectile dysfunction, the February 2014 rating decision also granted entitlement to SMC for loss of use of a creative organ pursuant to 38 U.S.C.A. § 1114(k).

In this regard, the Board finds that since the Veteran's erectile dysfunction has herein above been granted effective March 11, 2009, he is entitled to SMC for loss of use of a creative organ effective March 11, 2009.  38 U.S.C.A. § 1114(k).   The Board notes that the provisions of 38 U.S.C.A. § 1114 do not provide a basis upon which to assign a higher level of SMC based on loss of use of a creative organ, i.e., erectile dysfunction.  Therefore, the currently assigned level of SMC based on the loss of use of a creative organ is proper. 

In sum, the Board finds that in light of the grant of erectile dysfunction effective March 11, 2009, SMC based on loss of use of a creative organ is also warranted effective March 11, 2009. 


ORDER

Prior to September 7, 2013, an increased rating in excess of 10 percent for the service-connected spondylolisthesis with herniated nucleus pulpous, L5-S1 is denied.

Since September 7, 2013, an increased rating in excess of 20 percent for the service-connected spondylolisthesis with herniated nucleus pulpous, L5-S1 is denied. 

Since February 13, 2006, a rating of 10 percent, but not higher, for left lower extremity radiculopathy is granted, subject to the legal authority governing the payment of compensation benefits.

Since March 11, 2009, a 40 percent rating, but not higher, for the service-connected voiding dysfunction is granted, subject to the legal authority governing the payment of compensation benefits.

Since March 11, 2009, a noncompensable rating, but not higher, for the service-connected erectile dysfunction is granted, subject to the legal authority governing the payment of compensation benefits.

Since March 11, 2009, the criteria for entitlement to SMC based on loss of use of a creative organ is granted, subject to the legal authority governing the payment of compensation benefits.
The assigned level of SMC based on the loss of use of a creative organ is proper; the appeal is denied.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159(c).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Where the evaluations provided by the rating schedule are found to be inadequate, an extraschedular evaluation may be assigned commensurate with the veteran's average earning impairment due to the service-connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

At the March 2009 VA examination he reported that he was not hired on two jobs because of his back and that he could not do any heavy lifting or moving of any heavy objects.  It was also noted that while he did not have any functional impairment he did have increased pain, weakness, lack of endurance, fatigue, and incoordination.  In May 2012 the Veteran's private physician stated that his back pain prevented him from working at times.  In August 2013 the Veteran's private physician stated that his ability to work was severely compromised as a result of his lumbar radiculopathy, bursitis, and osteoarthritis.  At the September 2013 VA examination it was noted that he was impacted by his ability to work because his back was aggravated by standing more than five minutes, if he sat without a back rest for more than five minutes, or if he lifted more than 40 pounds.  His current job required a lot of desk work which was difficult.  He lost more than 40 days in the past 12 months.  Additionally, after repetitive testing the Veteran had additional limitations in range of motion, functional loss, and functional impairment; this was manifested by less movement than normal, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight-bearing.

In addition, the Veteran submitted multiple buddy statements that discussed the impact of his service-connected spondylolisthesis with herniated nucleus pulpous on his ability to move and on his ability to work.  A June 2013 letter from Robins Air Force Base discussed the different type of leave he used for his disabilities. 

The Board finds that a referral of the Veteran's spondylolisthesis with herniated nucleus pulpous to the Director of VA Compensation Service for extraschedular consideration is warranted.  The authority to assign extraschedular ratings has been specifically delegated to the Under Secretary for Benefits and the Director of the Compensation and Pension Service, and not the Board, in the first instance.  Therefore, the correct course of action for the Board, where it finds that entitlement to an extraschedular evaluation may be present, is to raise the issue and remand it for the proper procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  Floyd v. Brown, 9 Vet. App. 88 (1996). 

As indicated in the introduction, the Board has included TDIU as an issue on appeal pursuant to Rice v. Shinseki, 22 Vet. Ap. 47 (2009).  As noted above, there is an indication that the Veteran's service-connected disabilities interfere with his ability to work. Thus, the issue of entitlement to a TDIU has been reasonably raised by the evidence of record.  Id.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for TDIU provides both objective and subjective criteria.  Hatlestad, supra; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria provide for a total rating when there is a single disability or a combination of disabilities that result in a 100 percent schedular evaluation.  Subjective criteria provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  In exceptional circumstances, where the Veteran does not meet the percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b).

As the Board herein above granted the Veteran the higher disability ratings, the Board finds that appellate review of the TDIU element of the Veteran's claim at this time would be premature.  In this regard, the Veteran should be sent a VCAA notice letter regarding the TDIU element of his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Thereafter, the RO should schedule the Veteran for a VA examination to determine whether his service-connected disabilities render him incapable of performing the mental and physical acts required for substantially gainful employment, given his educational and occupational background. 

As described in great detail above, the AMC has taken multiple steps to obtain any employment records from Robins Air Force Base.  Contact the Veteran to see if there are any other outstanding records; there is a June 2013 letter of record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all updated VA and private treatment records.  

2.  The RO should send the Veteran appropriate VCAA notice for the issue of entitlement to a TDIU rating in accordance with  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

3.  Take appropriate steps to obtain any relevant - pertaining to any injury/illness, impairments observed, or accommodations made, in regard to the Veteran's service-connected disabilities - employment records from the U.S. Air Force, specifically at Robbins Air Force Base.  Pursuant to 38 C.F.R. § 3.159 (c) (2), VA has a duty to make as many requests as are necessary to obtain relevant records from a Federal department or agency. Efforts to obtain such records should only be ended if VA concludes that the records either do not exist or that further efforts to obtain them would be futile; this should then be stated in a VA memorandum. 
 
4.  Refer the Veteran's spondylolisthesis with herniated nucleus pulpous to the Director of Compensation and Pension Service pursuant to the provisions of 38 C.F.R. § 3.321(b) for consideration of whether an extraschedular rating is warranted.

5.  The Veteran should be afforded a VA examination to determine whether his service-connected disabilities preclude him from obtaining and maintaining all forms of substantially gainful employment.  The entire claims file must be made available to the examiner, and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

Based on a review of the record evidence, the examiner should identify the symptoms and manifestations associated with the Veteran's service-connected disabilities and opine as to whether his disabilities render the Veteran incapable of performing the mental and physical acts required for all forms of employment, given his educational and occupational background.  In making this assessment, the examiner is advised that neither the Veteran's age nor his non-service-connected disabilities should be considered.

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  

6.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claims on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


